CONCURRING OPINION
Graham, Presiding Judge:
In Meyer & Lange v. United States, 18 C. C. P. A. (Customs) 79, T. D. 44043, I was unable to concur with the majority, thinking that the imported goods were classifiable under paragraph 773 of the Tariff Act of 1922 by similitude. Judge Bland was of the same opinion. The case at bar raises the same issue. I can see no material differences in the record. The majority of the court is still of the same opinion that it expressed in the Meyer & Lange case, supra. Therefore, although my views, expressed in that case, have not changed, I am constrained to here concur with the conclusion reached by the majority, believing that the controverted issue has been decided in the said Meyer & Lange case.
Bland, Judge, concurs in the above concurring opinion.